United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2443
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                            Thomas Daniel Schaller

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                  for the Northern District of Iowa - Dubuque
                                ____________

                            Submitted: May 18, 2018
                             Filed: August 3, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

     Thomas Daniel Schaller violated the terms of his supervised release by
consuming alcohol, failing to comply with periodic substance-abuse testing, and
operating a motor vehicle while intoxicated. The district court1 sentenced him to two
years in prison and one year of supervised release—more than twice the upper end
of the sentencing range of five to eleven months in prison. Schaller argues on appeal
that his sentence is substantively unreasonable.

       A sentence is substantively unreasonable when “the district court fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.”
United States v. Boelter, 806 F.3d 1134, 1136 (8th Cir. 2015) (per curiam) (citation
omitted). Schaller’s challenge primarily falls into the third category: he believes the
district court committed a clear error of judgment in imposing such a lengthy
sentence. We disagree.

       The district court specifically considered the 18 U.S.C. § 3553(a) factors and
discussed the reasons for imposing an above-Guidelines-range sentence. The reasons
included the number, frequency, and variety of the violations committed by Schaller,
who had a “[h]istory of noncompliant behavior while on community supervision.”
The court also expressed concern that releasing Schaller back into the community too
quickly would pose a “risk to the public” based on his inability to comply with the
basic conditions imposed upon him in the past. In short, the court did not abuse its
discretion in imposing an above-Guidelines-range sentence because it made an
individualized assessment and fully considered Schaller’s arguments. See United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009).

      Schaller also suggests that a sentence of two years in prison is too long because
the maximum sentence he could have received for the drunk-driving incident that led


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
to the revocation of his supervised release would have been one year in prison under
Iowa law. District courts, however, may not “consider a potential federal/state
sentencing disparity.” United States v. Jeremiah, 446 F.3d 805, 808 (8th Cir. 2006).
And even if they could, the court was revoking Schaller’s supervised release, not
sentencing him for the drunk-driving incident. The fact that Schaller might have been
given only a one-year sentence in Iowa for driving drunk does not cast doubt on the
reasonableness of the two-year sentence he received for violating a myriad of
supervised-release conditions. See United States v. Larison, 432 F.3d 921, 922, 924
(8th Cir. 2006) (upholding a sixty-month sentence, well above the Guidelines range
of five to eleven months, because the district court considered the defendant’s
repeated violations of his supervised-release conditions, failure to complete
drug-treatment programs, and continued criminal conduct).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-